       Case 4:08-cr-00007-BMM Document 187 Filed 08/06/20 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                         Cause No. CR 08-07-GF-BMM

              Plaintiff,

       vs.                                                 ORDER

DONALD McKENRICK,

              Defendant.


      Defendant McKenrick moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A) in light of the COVID-19 outbreak. He is currently serving

a 192-month sentence for federal drug offenses. See Judgment (Doc. 98). His

projected release date is September 9, 2021. See Inmate Locator, www.bop.gov/

inmateloc (accessed August 5, 2020).

      McKenrick is incarcerated at FMC Devens, Massachusetts. As of August 5,

2020, one inmate and one staff member have COVID-19. Fifty inmates and six

staff members have recovered, but two inmates died. See Interactive Map,

www.bop.gov/coronavirus (accessed August 5, 2020). As the facility is a Federal

Medical Center, these figures do not necessarily suggest that staff were

unsuccessful in controlling the virus’s spread.

                                          1
           Case 4:08-cr-00007-BMM Document 187 Filed 08/06/20 Page 2 of 6



       After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court

may reduce McKenrick’s sentence if “extraordinary and compelling reasons

warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i); see also U.S.S.G. §

1B1.13(1)(A). Any reduction must be consistent with the corresponding policy

statement in the Sentencing Guidelines. See 28 U.S.C. § 994(a)(2)(C), (t);

U.S.S.G. § 1B1.13(3) (Nov. 1, 2018).1

       A defendant’s medical condition may constitute an “extraordinary and

compelling reason.” See U.S.S.G. § 1B1.13 cmt. n.1(A); ; see also U.S.S.G. §

1B1.13(1)(A). The defendant need not have a terminal illness. A “serious

physical or medical condition,” “serious functional or cognitive impairment,” or

“deteriorating physical or mental health because of the aging process” may

constitute an “extraordinary and compelling reason” for release. See U.S.S.G. §

1B1.13 cmt. n.1(A). The guideline also requires evidence that the defendant’s

condition “substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility” and is something “from which he

or she is not expected to recover.” See id.


       1
          The Court disregards the guideline’s statements requiring a motion from the Director of
the Bureau of Prisons because that requirement is now “contrary to the statute.” Chevron,
U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844 (1984); 18 U.S.C. §
3582(c)(1)(A) (authorizing court to act “upon motion of the defendant”); First Step Act of 2018,
Pub. L. No. 115-391, tit. VI, § 603(b)(1), 132 Stat. 5194, 5239 (Dec. 21, 2018); United States v.
Wong, 2 F.3d 927, 929–30 (9th Cir. 1993).
                                               2
           Case 4:08-cr-00007-BMM Document 187 Filed 08/06/20 Page 3 of 6



       McKenrick is held at a medical center because, according to a prison

physician,2 he has “multiple chronic maladies and is permanently designated” to a

medical facility “which in and of itself constitutes a diminished ability to function

in a correctional environment.” Medical Summary (Doc. 180-1) at 1. Among

other things, he underwent a second kidney transplant in 2015, and he has chronic

myeloid leukemia (“CML”). The physician notes he cannot “predict the mortality

of a patient who has both a transplanted kidney and CML.” Id. at 2. On the other

hand, the physician also notes that McKenrick “is independent with all of his

activities of daily living and requires no assistive devices.” Id.

       The physician’s note is clear enough to support a finding that McKenrick

has serious medical conditions that diminish his ability to provide self-care in

prison and from which he is not expected to recover.

       The next question is whether McKenrick is “a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.

§ 1B1.13(2). Section 3142(g) requires the Court to consider, among other things,

“the nature and circumstances of the offense” of conviction and “the history and

characteristics of the person, including . . . the person’s character [and] physical . .



       2
         The document is hearsay, but the United States’ filing of it waives any objection to the
Court’s considering it.
                                                3
       Case 4:08-cr-00007-BMM Document 187 Filed 08/06/20 Page 4 of 6



. condition.” 18 U.S.C. § 3142(g)(1), (3)(A). McKenrick does not provide many

facts to assist the Court in assessing these concerns. However, the presentence

report indicates that McKenrick’s offense involved no firearms or violence. His

sentence was based solely on drug quantity and his prior felony drug conviction.

For that prior conviction, however, he received a five-year deferred sentence. In

fact, it appears he had never been sentenced to prison or jail before he received 192

months for the present offense. He was sentenced on four occasions, all sentences

were suspended, and—with the notable exception of committing the present

offense—he evidently complied with the conditions imposed. See Presentence

Report ¶¶ 29–32. The United States argues that McKenrick should serve the full

sentence, see Resp. Br. (Doc. 181) at 16, but its argument is based on generalities,

as McKenrick’s is.

      McKenrick shows an extraordinary and compelling reason to reduce his

sentence to time served. The slender evidence before the Court does not support

an inference that he will pose a danger to the community. Reducing his 192-month

sentence by about 14 months is consistent with the objectives of federal sentencing

described in 18 U.S.C. § 3553(a). He is entitled to release.

      Accordingly, IT IS HEREBY ORDERED:

      1. McKenrick’s motion for compassionate release under 18 U.S.C.

                                          4
       Case 4:08-cr-00007-BMM Document 187 Filed 08/06/20 Page 5 of 6



§ 3582(c)(1)(A) (Doc. 177) is GRANTED.

      2. As of the date of this Order, McKenrick’s previously imposed sentence of

imprisonment of 192 months is REDUCED to time served.

      3. This Order is STAYED for up to fourteen days, to allow the United

States Probation Office time to verify McKenrick’s residence and/or establish a

release plan, with preference for placement in a pre-release center or home

confinement; to make appropriate travel arrangements; and to ensure McKenrick’s

safe release. McKenrick shall be released as soon as a residence is verified, a

release plan is established, appropriate travel arrangements are made, and it is safe

for McKenrick to travel. There shall be no delay in ensuring travel arrangements

are made. If more than fourteen days are needed to make appropriate travel

arrangements and ensure McKenrick’s safe release, the parties shall immediately

notify the Court and show cause why the stay should be extended.

      4. The United States Probation Office and the parties shall propose modified

conditions of supervised release for the Court’s review.

      6. McKenrick must provide the Court with the complete address where he

will reside upon release.

      7. The United States must ensure McKenrick is closely monitored for any

signs of COVID-19 and must immediately advise counsel, the Court, and the

                                          5
        Case 4:08-cr-00007-BMM Document 187 Filed 08/06/20 Page 6 of 6



United States Probation Office should McKenrick become ill or test positive for

the virus or the disease before his release.

      DATED this 5th day of August, 2020.




                                           6
